Name: Commission Regulation (EC) No 897/98 of 27 April 1998 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 28. 4. 98L 126/22 COMMISSION REGULATION (EC) No 897/98 of 27 April 1998 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 705/98 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas, with a view to ensuring sound management of the system of export refunds and to reducing the likelihood of applications being submitted for speculative ends and risks of disturbance of the system as regards certain milk products, the term of validity of export licences as fixed in Article 4 of that Regulation must be curtailed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EC) No 1466/95 is hereby replaced by the following: Article 4 Export licences shall be valid from the day of issue, within the meaning of Article 21(1) of Regulation (EEC) No 3719/88, until: (a) the end of the fourth month following issue in the case of products falling within CN code 0402 10; (b) the end of the fourth month following issue in the case of products falling within CN code 0405; (c) the end of the second month following issue in the case of products falling within CN code 0406; (d) the end of the third month following issue in the case of the other products referred to in Article 1 of Regulation (EEC) No 804/68; (e) the date by which the obligations arising under invitations to tender pursuant to Article 6 must be fulfilled and by the end of the eighth month following issue of the full licence referred to in Article 6(3) at the latest.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) OJ L 98, 31. 3. 1998, p. 6.